DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1, 4-5, 8-13, 16-20 are pending in this amended application. 

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1, 4, 13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, US Pub 2015/0156370 in view of Hattori, US Pub 2015/0248263.
            As to claims 1, 20 [independent], Ichikawa teaches a display control device comprising [fig. 2a, elements 101, 204; 0030, 0033]: 
            a processor [fig. 2a, element 204; 0033], 
            wherein, names of a plurality of first apparatuses that are installed at different installation locations are displayed on a display unit of a second apparatus [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses (installed at different locations, please see at least figs. 4b, 5a) on the display of the client 101 corresponding to the second apparatus], and when the names displayed in a display area of the display unit contain the same character string [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names containing the same character string (see at least figs. 4b-d) each time when user update the search condition (see at least figs. 5a-d, 8-9)],
             Ichikawa doesn’t teach the processor performs control for displaying, together with the names, identifiers each of which is assigned beforehand to one of the plurality of first apparatuses as information items that enable determination as to which installation location each of the first apparatuses is installed,
             wherein the identifiers are different colors each of which is used in a background of a display unit of a corresponding one of the plurality of first apparatuses.
             Hattori teaches the processor (fig. 1, element 101; 0033) performs control for displaying, together with the names, identifiers each of which is assigned beforehand to one of the plurality of first apparatuses as information items that enable determination as to which installation location each of the first apparatuses is installed [figs. 4b-d, 5a-d, 6-9; 0053-0063  Hattori teaches that the display of the terminal 101 displayed the multiple printers corresponding to the first apparatuses on the display of the terminal 101 corresponding to the second apparatus, with their names, type , IP address(es) as their identifiers 101. The displayed information further indicate the locations of each printer in which when the user has execute search, the processor of the terminal 101 configured to or searched the printers according to their locations and displayed the searches printers list on the terminal 101’s],
              wherein the identifiers are different colors each of which is used in a background of a display unit of a corresponding one of the plurality of first apparatuses [figs. 8b-c; 0074-0075  Hattori teaches that the display unit displayed the list of the printers with their icons indicating different colors, shapes and types of the printers. Fig. 8C is explaining reasonably that the category “Type” has an icon of a printer representing an identifier of that printer displayed on the terminal 101 and in different color. Hattori further teaches in fig. 8C that each of the printer icon under the category “Type” having different colors from each other used on the background of the display 101 (i.e. fig. 8C provides information that category “Type” has the icon of a printer itself representing an identifier of that printer in different color put/used on background of the display 201a of the terminal 201). It is obvious each printer’s icons is in different color from each other, some having light colors and some having darker color, so they are distinct from each other in colors. Hattori also teaches that another category “IP/Hostname” also provide another type of identifier for printer].

    PNG
    media_image1.png
    874
    465
    media_image1.png
    Greyscale


             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hattori teaching to provide the printer’s list with different identifiers in different colors to modify Ichikawa’s teaching to receive a listing of printers selectable by a user of a computer by distinguishing each printer with the different colors of the identifier, to display the listing of printers, to receive user selection of a printer amongst listing of printers, to communicate with print server to request a print driver for the user-selected printer, and to receive an installer package from the print server. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to install printer driver, upon receipt of the installer package from the print server, thus reduces the number of print servers, and thus reduces the amount of installation and maintenance work required from the administrator.

            As to claim 4 [dependent from claim 1], Hattori teaches wherein the identifiers are symbols of different shapes each of which is displayed on a display unit of a corresponding one of the plurality of first apparatuses [figs. 8b-c; 0074-0075  Hattori teaches that the display unit displayed the list of the printers with their icons indicating different colors, shapes and types of the printers].                  
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hattori teaching to provide the printer’s list with different identifiers in different colors to modify Ichikawa’s teaching to receive a listing of printers selectable by a user of a computer by distinguishing each 

             As to claim 13 [dependent from claim 1], Ichikawa teaches wherein the processor performs control for displaying the information items when the names displayed in the display area of the display unit contain the same word apparatuses [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names interpreted as the printer’s identifier, repeatedly each time when the user updated the search condition can be (see at least figs. 4b-d). The display 201 also displays the information items as the search condition (see at least figs. 5a-d)].
            
           As to claim 16 [dependent from claim 4], Ichikawa teaches wherein the processor performs control for displaying the information items when the names displayed in the display area of the display unit contain the same word [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names interpreted as the printer’s identifier, repeatedly each time when the user updated the search condition can be (see at least figs. 4b-d). The display 201 also displays the information items as the search condition (see at least figs. 5a-d)].        

            As to claim 19 [dependent from claim 13], Ichikawa teaches wherein the processor performs control for displaying the information items when the names displayed in the display area of the display unit are the same as one another [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names interpreted as the printer’s identifier, repeatedly each time when the user updated the search condition (see at least figs. 4b-d)].                     
 
5.         Claims 5, 9-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, US Pub 2015/0156370 in view of Hattori, US Pub 2015/0248263 and Fernandes et al. [hereafter Fernandes], US Pub 2014/0376034.           
            As to claim 5 [dependent from claim 1], Ichikawa and Hattori don’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate sound.
fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates sounds].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa and Hattori’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.
            
            As to claim 8 [dependent from claim 4], Ichikawa and Hattori don’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used - 30 -for causing the plurality of first apparatuses to generate sound. 
fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates sounds].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa and Hattori’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.
  
            As to claim 9 [dependent from claim 5], Ichikawa doesn’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate different sounds.  
             Fernandes teaches wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates obviously differently sounds for different types of printers 14-18].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.

             As to claim 10 [dependent from claim 1], Ichikawa doesn’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate different sounds.
             Fernandes teaches wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate different sounds [fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates obviously differently sounds for different types of printers 14-18].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.

             As to claim 11 [dependent from claim 7], Ichikawa and Hattori don’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate different sounds.  
              Fernandes teaches wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate different sounds [fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates obviously differently sounds for different types of printers 14-18].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa and Hattori’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.

            As to claim 12 [dependent from claim 8], Ichikawa and Hattori don’t teach wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate - 31 -different sounds.
            Fernandes teaches wherein the processor performs control for displaying, as the information items, operation buttons that are used for causing the plurality of first apparatuses to generate - 31 -different sounds [fig. 1, elements 20, 14-18 & figs. 3-4; 0017, 0022-0023  Fernandes teaches that the device 20 displays list of printers 14-18 and each printer 14-18 generates obviously differently sounds for different types of printers 14-18].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fernandes teaching to provide the printer’s list with capabilities of generating different sounds to modify Ichikawa and Hattori’s teaching to provide a map of the received printers based on the current location of computing device, and an application is associated with the computing device to selectively produce a sound on the printers to help to identify a location of the printer and to transmit a print job to the identified printer. The suggestion/motivation for doing so would have been benefitted to the user to provide a simple technique to produce sound of the printers using the application is associated with the computing device to help to identify location of printer, the ability to selectively produce the sound on printers is effective. Thus, the users more easily identify and select available printers within their proximity.          

            As to claim 17 [dependent from claim 5], Ichikawa teaches wherein the processor performs control for displaying the information items when the names displayed in the - 32 -display area of the display unit contain the same word [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names interpreted as the printer’s identifier, repeatedly each time when the user updated the search condition can be (see at least figs. 4b-d). The display 201 also displays the information items as the search condition (see at least figs. 5a-d)].   

             As to claim 18 [dependent from claim 9], Ichikawa teaches wherein the processor performs control for displaying the information items when the names displayed in the display area of the display unit contain the same word [figs. 4b-d, 5a-d, 6-9; 0053-0063  Ichikawa teaches that the display controller 204 displayed the multiple printers corresponding to the first apparatuses on the display of the client 101 corresponding to the second apparatus, with their names interpreted as the printer’s identifier, repeatedly each time when the user updated the search condition can be (see at least figs. 4b-d). The display 201 also displays the information items as the search condition (see at least figs. 5a-d)]. 
   
 Response to Arguments
6.           Applicant’s arguments, filed on 1/26/2022, with respect to claims 1, 4-5, 8-13, 16-20 have been fully considered, but are not persuasive.  
     On pages 7-9 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Ichikawa (US Pub 2015/0156370) and Hattori (US Pub 2015/0248263) failed to disclose or suggest the claim limitations of claims 1 & 20 recited “wherein the identifiers are different colors each of which is used in a background of a display unit of a corresponding one of the plurality of first apparatuses” either alone nor in combination. Applicant further on pages 7-8, explained the reasons that why applied arts Ichikawa and Hattori are not suggesting the above claim limitations and provides US Pub 2015/0248263) does not provide the information of different colors as an identifier of the printer, hence the prior art Ichikawa (US Pub 2015/0156370) is not combinable with Hattori (US Pub 2015/0248263) to predict the claimed invention, and both the applied arts don't read on the above claim limitations.  
              In response to the applicant’s argument, examiner would respectfully disagree with the applicant’s argument, because first of all the examiner is not bound to import specification definition or information on to the claimed invention. The examiner view or review the specification to understand the claimed invention and are bound to give broadest reasonable interpretation (BRI) to the claim(s) in view of the specification and over the applied prior arts. The claimed limitations recited “wherein the identifiers are different colors each of which is used in a background of a display unit of a corresponding one of the plurality of first apparatuses”, can be interpreted, as the identifiers (i.e. icons of the printers under category “TYPE”, see fig. 8C) are representing different colors obviously used or displayed in a background of display, over the prior art (US Pub 2014/0003885). However, the identifiers are different colors are used or displayed on the background of the display, but the identifiers which are different colors are not the background color of the display, and the claimed limitations is still broad enough that don’t overcome the argument of the applicant and the applied prior art (US Pub 2015/0248263) teachings.   
               Hattori reasonably teaches/suggests in figs. 8b-c; 0074-0075 that the display unit displayed the list of the printers with their icons indicating different colors, shapes 
            Thereby, examiner has not agreed with the applicant’s argument based on the examiner given reasonable broadest interpretation to the claim(s) and would maintained his prior art rejection. 
              
Conclusion
7.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674